—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in revoking the orders of suspended judgment (see, Family Ct Act § 633) without conducting a hearing pursuant to 22 NYCRR 205.50 (d) (4). Unless there is language to the contrary contained in an order. of suspended judgment (see, e.g., Matter of Jennifer D., 172 AD2d 1023; Matter of Townsend, 104 Mise 2d 927, 928), the expiration of the period of suspension does not result in an automatic termination of parental rights (see, Commissioner of Social Servs. [T./C. Children] v Rufelle C., 156 Mise 2d 410, 414; Carrieri, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 52A, Social Services Law § 384-b, 1999-2000 Interim Pocket Part, at 235-236). We remit the matters to Erie County Family Court for a hearing before another Judge on the petition filed by the Erie County Department of Social Services pursuant to 22 NYCRR 205.50 (d) (1). (Appeal from Order of Erie County Family Court, Mix, J. — Terminate Parental Rights.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.